[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The defendant seeks a prejudgment remedy as to Count 19 of his counterclaim in which he claims that the plaintiff illegally obtained real estate commissions from him between 1985-1990, to the extent of $42,000. The defendant testified in support of his application. The plaintiff appeared through counsel but offered no evidence in rebuttal.
The defendant produced evidence supporting a finding of probable cause as to the following facts:
         That the plaintiff, during the period in question, acted as a real estate broker as defined in C.G.S. § 20-311(1) while not possessing the necessary license.
         That the plaintiff was paid commissions therefor by the defendant amounting to $30,310.
If a person holds himself or herself out as a licensed professional and performs services for such, yet does not possess such license, and is therefore subject to a criminal penalty, any contract to perform such services is unenforceable and void as against public policy, even if the other party is aware of such deficiency. See Design Development, Inc. v. Brignole, 20 Conn. App. 685,688 (1989).
The defendant's application is therefore granted in the amount of $30,310.
Thompson, J. CT Page 2085